Citation Nr: 0531176	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1962 to June 
1966.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from December 2001 and February 
2003 decisions by the RO which, in part, granted service 
connection for residuals of a fracture of the right foot and 
denied service connection for a disability of the lumbar 
spine, respectively.  

In March 2004, the Board promulgated a decision which, in 
part, denied service connection for a low back disability and 
a rating in excess of 20 percent for the right foot 
disability, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In May 2005, the Court granted a joint motion to 
vacate and remand, in part, the March 2004 Board decision 
regarding these two issues.  

In the May 2005 Joint Motion that gave rise to the Court's 
order, it was explicitly noted that the appellant was not 
pursuing an appeal of that portion of the Board's March 2004 
decision that denied an initial compensable evaluation for 
the veteran's service-connected residual of scars of the 
eyes.  However, the veteran's attorney addresses that issue 
in a September 2005 submission to the Board.  As this issue 
is subject of a Board decision that is final is that regard, 
the attorney's statement is interpreted as a new claim and 
that matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claim.  

In the Joint Motion, it was argued that the Board failed to 
provide adequate reasons and bases for its findings and 
conclusions and failed assist the veteran in the development 
of his claim under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, that the Board did not adequately 
articulate whether the veteran's assertion that he injured 
his back in a motorcycle accident in service constituted an 
"event" or "injury" triggering VA's duty to obtain a nexus 
opinion under 38 C.F.R. § 3.159(c)(4).  Further, the Joint 
Motion also appeared to imply that the Board did not provide 
adequate reasons and bases regarding the effect of the 
veteran's right foot disability on his employment and daily 
activities particularly with respect to the March 2003 VA 
examination.  See 38 C.F.R. §§ 4.1, 4.10 (2005).  At the 
March 2003 VA examination, the veteran reported flare-ups on 
a daily basis and said that his pain ranged from 6 to 10, 
with increased limitation of motion of 30 percent and 
increased functional limitation of 40 percent.  The examiner 
indicated that there was no evidence of any actual 
incoordination, excess fatigability, or weakness in the right 
foot on examination although he did not offer any opinion as 
to the extent of functional impairment during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that additional 
development of the medical evidence is warranted in this case 
to address the matters outlined the May 2005 Joint Motion 
including whether the veteran's current low back disorder is 
as likely as not related to an inservice motorcycle accident, 
and the nature and extent of functional impairment caused by 
the veteran's service-connected right foot disability.  

The Board notes that the veteran claims that he has had 
chronic back problems since a motorcycle injury in service, 
and that all of his physical activities have been 
significantly limited by his right foot disability.  However, 
other than his assertions, he has not provided any objective, 
competent evidence which would tend to substantiate his 
assertions, such as, the names, dates, and addresses of any 
medical treatment for his back disability since service, or 
information as to any time lost at work or any concessions 
made by his employer because of his right foot disability.  
As this case must be remanded, the veteran is advised that 
such competent supporting evidence may be submitted or 
obtained by VA with appropriate assistance from the veteran.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA and non-VA, who have 
treated him for any back problems since 
his discharge from service, and for any 
right foot problems since November 2004.  
After securing the necessary release, the 
RO should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

2.  The RO should request from the 
veteran the names and addresses of all 
employers he has had since his discharge 
from service.  After obtaining written 
consent from the veteran, the RO should 
contact his former employers and obtain 
copies of any employment medical records.  
This should include all annual evaluation 
reports, leave statements, health records 
of the employer, and documentation 
showing all time lost from employment due 
solely to any back or right foot 
problems.  

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
extent and severity of any residuals of 
the 5th metatarsal fracture of the right 
foot.  The claims folder must be made 
available to the physician for review, 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
clinical findings and reasons that form 
the basis of any opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

a.  The physician should note any 
limitation of motion in the right 
foot due to the service-connected 
right foot fracture, and indicate 
what is considered normal range of 
motion.  

b.  The examiner should determine 
whether there weakened movement, 
excess fatigability, or 
incoordination in the right foot.  
If feasible, this should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

c.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right foot is used repeatedly over a 
period of time.  This should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

4.  The RO should refer the issue of 
service connection for a low back 
disability to a suitable VA examiner for 
review and opinion.  That examiner is 
requested to review the evidence in the 
claims folder with particular emphasis on 
the records documenting an April 1966 
motorcycle accident in which the veteran 
fractured his right 5th metatarsal base.  
Following a complete review of the claims 
folder, the examiner is requested to 
respond to the following:

a.  whether it is as likely as not 
(50 percent or more probability) 
that any current low back 
disability, to include degenerative 
changes shown on October 2001 x-ray 
and diffuse spondylosis of the 
lumbar spine and disc bulges of L3-4 
and L4-5 shown on March 2004 MRI, 
(a) is etiologically related to the 
April 1966 motorcycle accident or 
otherwise to some incident of the 
veteran's military service; or (b) 
was caused by an intervening event 
after service discharge.  

A complete rationale for the opinion 
expressed should be provided, and to the 
extent possible, should reference any 
pertinent medical reports in the file, 
including the veteran's service medical 
records and the October 2001 x-ray report 
which included the impression that there 
were: "Moderate degenerative changes 
with slight decreased height of L4 
anteriorly.  A Schmorl's node is 
suspected.  Old injury can not be 
excluded."  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the right foot 
disability have been provided by the 
examiner and whether he or she has 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


